
	
		I
		111th CONGRESS
		1st Session
		H. R. 2296
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. King of Iowa (for
			 himself and Mr. Space) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reform the Bureau of Alcohol, Tobacco, Firearms, and
		  Explosives, modernize firearms laws and regulations, protect the community from
		  criminals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives Reform and Firearms Modernization Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Bureau of Alcohol, Tobacco, Firearms, and Explosives
				Modernization and Reform
				Sec. 101. Graduated penalties for civil violations by Federal
				firearms licensees.
				Sec. 102. Consideration of Federal firearms license
				applications.
				Sec. 103. Definition of willfully.
				Sec. 104. Establishment of formal inspection, examination, and
				investigative guidelines.
				Sec. 105. Liquidation of inventory in Federal firearms license
				expiration, surrender, or revocation cases.
				Sec. 106. Opportunity to cure violations after acquisition of
				firearms business.
				Sec. 107. Standards for criminal violations of recordkeeping
				requirements.
				Sec. 108. Effective date.
				Title II—Firearms Corrections and Improvements
				Sec. 201. Correction of nonsubstantive error in age limit
				provision.
				Sec. 202. Possession and transfer of machineguns for industry
				testing and security contracting.
				Sec. 203. Elimination of obsolete language added by the Brady
				Handgun Violence Prevention Act.
				Sec. 204. Elimination of written permission requirement for
				supervised handgun use.
				Sec. 205. Modification of procedures for sharing of multiple
				handgun sales reports.
				Sec. 206. Ban on electronic retrieval of inactive licensee
				information.
				Sec. 207. Barrel and receiver importation.
				Sec. 208. Clarifications relating to manufacturing of
				firearms.
			
		IBureau of Alcohol,
			 Tobacco, Firearms, and Explosives Modernization and Reform
			101.Graduated
			 penalties for civil violations by Federal firearms licensees
				(a)In
			 generalSection 923 of title 18, United States Code, is amended
			 by striking subsections (e) and (f) and inserting the following:
					
						(e)(1)(A)If the Attorney General determines that a
				licensee under this section has willfully violated any provision of this
				chapter or any regulation prescribed under this chapter, the Attorney General
				may—
									(i)if the violation is of a minor
				nature—
										(I)for a first such violation, issue a
				written warning to the licensee; and
										(II)for a second or subsequent such
				violation—
											(aa)impose on the licensee a civil money
				penalty of not more than $500 for each such violation, with no interest to
				accrue on the amount of such a penalty, except that the total amount of
				penalties imposed on a licensee under this subclause—
												(AA)for violations arising from a single
				inspection or examination shall not exceed $2,500; and
												(BB)for a single calendar year shall not
				exceed $5,000; or
												(bb)suspend the license for not more than 30
				days, and specify the circumstances under which the suspension is to be
				terminated, if, in the period for which the license is in effect, there have
				been at least 2 prior occasions on which the licensee has been determined to
				have violated this chapter; or
											(ii)if the violation is of a serious
				nature—
										(I)impose on the licensee a civil
				money penalty of not more than $1,500 for each such violation, with no interest
				to accrue on the amount of such a penalty, except that the total amount of
				penalties imposed on a licensee under this subclause—
											(aa)for a violation arising from a single
				inspection or examination shall not exceed $7,500; and
											(bb)for a single calendar year shall not to
				exceed $15,000;
											(II)suspend the license for not more
				than 90 days, and specify the circumstances under which the suspension is to be
				terminated;
										(III)revoke the license; or
										(IV)take the actions described in
				subclauses (I) and (II), or subclauses (I) and (III).
										(B)(i)(I)In determining the
				amount of a civil money penalty to impose under subparagraph (A) on a licensee,
				the nature and severity of the violation involved, the size of the firearms
				business operated by the licensee, and the prior record of the licensee shall
				be considered.
										(II)On request of the licensee, the
				Attorney General may consider the ability of the licensee to pay a civil money
				penalty, and may allow the licensee to submit documents and information to
				establish the ability of the licensee to pay. The Attorney General shall not
				make part of any public record any document or information so submitted, and
				shall return to the licensee any such document or information.
										(III)The total amount of penalties
				imposed on a licensee under subparagraph (A) with respect to violations of a
				minor nature and of a serious nature arising from a single inspection or
				examination shall not exceed $7,500, and the total of all such penalties for a
				single calendar year shall not exceed $15,000.
										(ii)For purposes of subparagraph (A),
				violation of a provision of this chapter with respect to 2 or more firearms
				during a single transaction shall be considered a single violation of the
				provision.
									(iii)The Attorney General may defer, or
				suspend, in whole or in part, the imposition of a civil money penalty on a
				licensee whose license is suspended under this paragraph.
									(C)For purposes of subparagraph
				(A):
									(i)A violation of this chapter shall be
				considered to be of a serious nature if the violation—
										(I)results in or could have resulted
				in the transfer of a firearm or ammunition to a person prohibited from
				possessing or receiving the firearm or ammunition under this chapter or under
				State or local law;
										(II)obstructs or could have
				obstructed a bona fide criminal investigation or prosecution, or an inspection
				or examination under this chapter; or
										(III)prevents or could have prevented
				a licensee from complying with subsection (a)(7), (a)(8), (b)(1), (b)(3),
				(b)(4), (j), (k), (o), or (p) of section 922, subsection (g)(7) of this
				section, or subsection (b) or (h) of section 924.
										(ii)A violation of this chapter shall be
				considered to be of a minor nature if the violation is not of a serious
				nature.
									(D)The Attorney General may not commence
				an enforcement action under subparagraph (A) with respect to a violation, after
				the 5-year period that begins with—
									(i)the date the violation occurred;
				or
									(ii)if the licensee intentionally
				obstructed discovery of the violation, the date the violation is
				discovered.
									(2)(A)Not less than 30 days
				before the effective date of any penalty imposed on a licensee by reason of a
				determination made under paragraph (1), the Attorney General shall send the
				licensee a written notice—
									(i)of the determination, and the grounds
				on which the determination was made;
									(ii)of the nature of the penalty;
				and
									(iii)that the licensee may, within 30
				days after receipt of the notice, request a hearing to review the
				determination.
									(B)A hearing to review a determination
				made under paragraph (1) with respect to a licensee shall not be held unless
				the licensee requests such a hearing within 30 days after receiving the notice
				of the determination sent pursuant to subparagraph (A) of this
				paragraph.
								(C)On timely receipt from the licensee
				of a request for a review described in subparagraph (B), the Attorney General
				shall stay the imposition under paragraph (1) of any penalty involved, pending
				resolution of the review, unless, in the case of a suspension or revocation of
				a licensee, the Attorney General establishes, at a hearing before an
				administrative law judge, by clear and convincing evidence, that the continued
				operation by the licensee of the business poses an immediate and grave threat
				to public safety.
								(3)(A)Within 90 days after timely receipt from a
				licensee of a request to review a determination made under paragraph (1) (or at
				such later time as is agreed to by the Attorney General and the licensee), an
				administrative law judge shall hold a hearing, at a location convenient to the
				licensee, to review the determination.
								(B)Not less than 30 days before a
				hearing described in subparagraph (A), the Attorney General shall deliver to
				the licensee—
									(i)a document identifying each person
				whom the Attorney General intends to call as a witness during the
				hearing;
									(ii)a copy of each document which will be
				introduced as evidence at the hearing; and
									(iii)copies of all documents on which the
				determination is based.
									(C)Within 90 days after a hearing
				described in subparagraph (A), the administrative law judge shall issue a
				written decision setting forth findings of fact and conclusions of law, and a
				decision as to whether to affirm, modify, or reverse the determination.
								(D)On request of the licensee, the Attorney
				General shall stay the effective date of any penalty, suspension, or revocation
				until there has been a final, nonreviewable judgment with respect to the
				determination involved, unless, in the case of a suspension or revocation of a
				licensee, the Attorney General establishes, at a hearing before an
				administrative law judge, by clear and convincing evidence, that the continued
				operation by the licensee of the business poses an immediate and grave threat
				to public safety.
								(E)The action of an administrative law
				judge under this subsection shall be considered final agency action for all
				purposes, and may be reviewed only as provided in subsection (f).
								(4)This subsection shall not be
				interpreted to affect the authority of the Attorney General under section
				922(t)(5).
							(f)(1)Within 60 days after a
				party receives a notice issued under subsection (d)(3) of a decision to deny a
				license, or a notice issued under subsection (e)(3)(C) of a determination to
				impose a civil money penalty or to suspend or revoke a license, the party may
				file a petition with the United States district court for the district in which
				the party resides or has a principal place of business for a de novo review of
				the decision or determination.
							(2)In a proceeding conducted under this
				subsection, the court shall, on application of a party, consider any evidence
				submitted by the parties to the proceeding whether or not the evidence was
				considered at the hearing held under subsection (d)(3) or (e)(3).
							(3)If the court determines that the
				licensee did not willfully violate 1 or more provisions of this chapter or 1 or
				more regulations prescribed under this chapter, the court shall—
								(A)vacate the revocation, suspension, or
				fine, and remand the matter to the Attorney General for further consideration;
				and
								(B)award to the licensee a reasonable
				attorney’s fee with respect to any part of the decision or determination on
				which the licensee prevails.
								(4)If criminal proceedings are instituted
				against a licensee alleging any violation of this chapter or of a regulation
				prescribed under this chapter, and the licensee is acquitted of the charges, or
				the proceedings are terminated, other than upon motion of the Government before
				trial on the charges, the Attorney General shall be absolutely barred from
				denying a license under this chapter, suspending or revoking a license granted
				under this chapter, or imposing a civil money penalty under subsection (e), if
				the action would be based in whole or in part on the facts which form the basis
				of the criminal charges. The Attorney General may not institute a proceeding to
				suspend or revoke a license granted under this chapter, or to impose a civil
				money penalty under subsection (e), more than 1 year after the filing of the
				indictment or
				information.
							.
				(b)Conforming
			 amendment to procedure applicable to denial of application for
			 licenseSection 923(d) of title 18, United States Code, is
			 amended by adding at the end the following:
					
						(3)If the Attorney General denies an
				application for a license, an administrative law judge of the Department of
				Justice shall, on request by the aggrieved party, promptly hold a hearing to
				review the denial, at a location convenient to the aggrieved party. If, after
				the hearing, the administrative law judge decides not to reverse the denial,
				the administrative law judge shall give notice of the final denial decision to
				the aggrieved
				party.
						.
				102.Consideration
			 of Federal firearms license applications
				(a)In
			 generalSection 923(d) of
			 title 18, United States Code, as amended by section 101(b) of this Act, is
			 amended—
					(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
					(2)by inserting after paragraph (1) the
			 following:
						
							(2)The Attorney General shall make a
				preliminary determination as to whether to approve or deny an application
				submitted under subsection (a) or (b). If the preliminary determination is to
				deny the application, the Attorney General shall notify the applicant in
				writing of the preliminary determination and the reasons for the preliminary
				determination, and shall afford the applicant an opportunity to supplement the
				application with additional information and to request a hearing on the
				application. If the applicant, in a timely manner, requests such a hearing, the
				Attorney General shall hold the hearing at a location convenient to the
				applicant, and shall notify the applicant in writing of the time and place of
				the
				hearing.
							.
					(b)Conforming
			 amendmentSection 923(f) of title 18, United States Code, as
			 amended by section 101(a) of this Act, is amended by striking
			 (d)(3) each place it appears and inserting
			 (d)(4).
				103.Definition of
			 willfullySection 923(e) of
			 title 18, United States Code, as amended by section 101(a) of this Act, is
			 amended by adding at the end the following:
				
					(5)For purposes of this subsection, the term
				willfully means, with respect to conduct of a person, that the
				person knew of a legal duty, and engaged in the conduct knowingly and in
				intentional disregard of the
				duty.
					.
			104.Establishment
			 of formal inspection, examination, and investigative guidelines
				(a)In
			 generalThe Attorney General
			 shall establish guidelines for how the Bureau of Alcohol, Tobacco, Firearms,
			 and Explosives is to conduct inspections, examinations, or investigations of
			 possible violations of chapters 40 and 44 of title 18, United States
			 Code.
				(b)Personnel
			 mattersIn no case shall the amount of fines imposed on licensees
			 under chapter 40 or 44 of title 18, United States Code, or the number of
			 warnings issued, or suspensions or revocations of licenses under such chapters,
			 be considered in the retention, promotion, or transfer of any officer, agent,
			 or employee of the Bureau of Alcohol, Tobacco, Firearms, and Explosives.
				105.Liquidation of
			 inventory in Federal firearms license expiration, surrender, or revocation
			 casesSection 923 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					(m)(1)Except as provided in
				paragraph (2), a person whose license issued under this chapter is expired,
				surrendered, or revoked shall be afforded 60 days from the effective date of
				the expiration, surrender, or revocation to liquidate the firearms inventory of
				the person, which time may be extended upon a showing of reasonable cause.
				During such 60-day period (including any extension of the period), the license
				involved shall continue to be considered valid.
						(2)Paragraph (1) shall not apply with respect
				to a person if a United States district court for the judicial district in
				which the person resides or in which the principal place of business of the
				person subject to the license is located finds, by clear and convincing
				evidence, that the continued operation by the person of the business poses an
				immediate and grave threat to public
				safety.
						.
			106.Opportunity to
			 cure violations after acquisition of firearms businessSection 923 of title 18, United States Code,
			 as amended by section 105 of this Act, is amended by adding at the end the
			 following:
				
					(n)If the Attorney General is made aware that
				a business licensed under this chapter has transferred to a surviving spouse or
				child of the licensee, to an executor, administrator, or other legal
				representative of a deceased licensee, or to a receiver or trustee in
				bankruptcy, or an assignee for benefit of creditors, and, before the transfer,
				or on the first inspection or examination by the Attorney General of the
				records of the licensee after the transfer, the licensee is found to be
				operating the business in violation of this chapter, the Attorney
				General—
						(1)shall notify the
				transferee of the violation by the transferor; and
						(2)shall not presume
				that the transferee is committing the
				violation.
						.
			107.Standards for
			 criminal violations of recordkeeping requirementsSection 922(m) of title 18, United States
			 Code, is amended—
				(1)by striking
			 any false entry and inserting a materially false
			 entry;
				(2)by striking
			 appropriate entry and inserting a materially significant
			 entry; and
				(3)by striking
			 properly maintain and inserting retain custody
			 of.
				108.Effective
			 dateThis title and the
			 amendments made by this title shall take effect 180 days after the date of
			 enactment of this Act.
			IIFirearms
			 Corrections and Improvements
			201.Correction of
			 nonsubstantive error in age limit provisionSection 922(b)(1) of title 18, United States
			 Code, is amended to read as follows:
				
					(1)any firearm or
				ammunition to any individual who the licensee knows or has reasonable cause to
				believe has not attained 18 years of age, and, if the firearm is other than a
				shotgun or rifle, or the ammunition is for a firearm other than a shotgun or
				rifle, to any individual who the licensee knows or has reasonable cause to
				believe has not attained 21 years of
				age;
					.
			202.Possession and
			 transfer of machineguns for industry testing and security contracting
				(a)Machineguns for
			 Federal contractorsSection 922(a)(4) of title 18, United States
			 Code, is amended by striking except and all that follows and
			 inserting
					
						except—(A)as specifically
				authorized by the Attorney General consistent with public safety and necessity;
				or
						(B)to comply with a
				contract between any person and the United States which requires that person to
				provide national security services for the United States or any training
				related to such
				services;
						.
				(b)Sale or delivery
			 of machineguns to Federal contractorsSection 922(b) of title 18,
			 United States Code, is amended by adding at the end the following:
			 Paragraphs (2) and (4) of this subsection shall not apply to a sale or
			 delivery to comply with a contract between any person and the United States
			 which requires that person to provide national security services for the United
			 States or any training related to the services..
				(c)Post–86
			 machineguns for testing, research and development, training, and
			 securitySection 922(o) of title 18, United States Code, is
			 amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by striking or at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (F); and
						(C)by inserting after
			 subparagraph (A) the following:
							
								(B)a transfer to, or possession by, a
				person to comply with a contract between that person and the United States
				which requires the person to provide national security services for the United
				States or any training related to the services;
								(C)a transfer to, or possession by, a
				licensed manufacturer or licensed importer solely for testing, research,
				design, or development of ammunition or a firearm;
								(D)a possession by a licensed
				manufacturer or licensed importer for the purposes of training persons to whom
				a machinegun, manufactured or imported by the licensee, may be transferred as
				described in subparagraph (A) or (B);
								(E)a
				transfer to or possession by a licensed manufacturer, licensed importer, or
				licensed dealer for a professional theatrical purpose if the licensee—
									(i)is registered under section 5802 of the
				National Firearms Act;
									(ii)holds a valid permit or license under State
				law to engage in business as a theatrical firearms dealer or equivalent
				statutory designation;
									(iii)derives not less than 80 percent of income
				from the firearms business from the use of firearms by professional motion
				picture or television productions that are distributed to or produced for a
				national or international audience;
									(iv)before possessing a machinegun under this
				subparagraph, provides the Attorney General with documentation that—
										(I)the
				licensee meets the requirements of clauses (i) through (iii); and
										(II)the transfer or possession, as the case
				may be, is for such purpose; and
										(v)establishes that the number of machineguns
				sought by the licensee is reasonable for the film, production, or performance
				for which the machineguns are requested;
				or
									; and
						(2)by adding at the
			 end the following:
						
							(3)A
				person who receives, possesses, transports, imports, or uses a weapon,
				ammunition, or a device under subsection (b) of this section, shall be subject
				to a background check every 3 years by the Attorney General, based on
				fingerprints and including a background check under section 103(b) of the Brady
				Handgun Violence Protection Act (Public Law 103–159; 18 U.S.C. 922 note) to
				determine whether the person is prohibited from possessing or receiving a
				firearm under Federal or State law. Any person who receives, possesses,
				transports, imports, or uses a weapon, ammunition or a device under subsection
				(b) of this section shall be subject to subsections (g) and (n) of this
				section.
							.
					(d)Importation of
			 machinegunsSection 925(d) of title 18, United States Code, is
			 amended—
					(1)in paragraph (3),
			 by striking or at the end;
					(2)in paragraph (4),
			 by striking the period and inserting a semicolon; and
					(3)by inserting after
			 paragraph (4) the following:
						
							(5)is imported or brought in for a purpose
				described in section 922(o)(2); or
							(6)is a machinegun being imported or brought
				in for a purpose described in section
				922(o)(2)(E).
							.
					(e)Importation
			 under the National Firearms ActSection 5844 of the National
			 Firearms Act (26 U.S.C. 5844) is amended—
					(1)in paragraph (2),
			 by striking or at the end; and
					(2)by inserting after
			 paragraph (3) the following:
						
							(4)a machinegun being
				imported or brought in to comply with a contract between any person and the
				United States which requires the person to provide national security services
				for the United States or any training related to the services;
							(5)a machinegun being
				imported or brought in by a registered importer or registered manufacturer for
				the purpose of training persons who acquire machineguns pursuant to paragraph
				(1) that were manufactured or imported by the registrant; or
							(6)a machinegun being imported or brought in
				for a purpose described in section 922(o)(2)(E) of title 18, United States
				Code;
							.
					(f)National
			 security services definedSection 921(a) of title 18, United
			 States Code, is amended by adding at the end the following:
					
						(36)The term national security
				services means any protective, defensive, or security services provided
				pursuant to a contract with a department or agency of the United States.
						(37)The term professional theatrical
				purpose means the use of firearms in a motion picture or television
				production which is expected to be produced, distributed, marketed, or shown by
				a member of a nationally recognized professional trade association related
				primarily to motion picture and television production, as determined by the
				Attorney
				General.
						.
				(g)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of enactment of this Act.
				203.Elimination of
			 obsolete language added by the Brady Handgun Violence Prevention
			 ActSection 922 of title 18,
			 United States Code, is amended—
				(1)by striking
			 subsection (s); and
				(2)in subsection
			 (t)(1), by striking Beginning and all that follows through
			 a licensed and inserting A licensed.
				204.Elimination of
			 written permission requirement for supervised handgun useSection 922(x)(3)(A) of title 18, United
			 States Code, is amended—
				(1)in clause (ii), by striking subclause (II)
			 and inserting the following:
					
						(II)with
				respect to ranching or farming activities, target practice, hunting, or a
				course of instruction in the safe and lawful use of a handgun, as described in
				clause (i), a juvenile may possess and use a handgun or ammunition without the
				prior written consent, if the parent or legal guardian is present at all times
				and the juvenile acts at the direction of a parent, legal guardian, or other
				adult who is not prohibited by Federal, State, or local law from possessing a
				firearm;
						;
				and
				(2)in clause (iii), by inserting except
			 as provided in clause (ii)(II), after (iii).
				205.Modification of
			 procedures for sharing of multiple handgun sales reportsSection 923(g)(3)(A) of title 18, United
			 States Code, is amended—
				(1)by striking and to the department of
			 State police and all that follows through took place;
			 and
				(2)by adding at the
			 end the following: On request by a State or local law enforcement agency
			 of the jurisdiction in which the sale or other disposition took place, the
			 Attorney General may provide the report to the agency, unless the agency failed
			 to make the certification required by subparagraph (B) for the most recent
			 6-month period for which the certification is so required..
				206.Ban on
			 electronic retrieval of inactive licensee informationSubsection 923(g)(4) of title 18, United
			 States Code, is amended by adding at the end the following: The Attorney
			 General shall not electronically retrieve information gathered pursuant to this
			 paragraph by name or by any personal identification code..
			207.Barrel and
			 receiver importation
				(a)In
			 generalSection 925(e) of
			 title 18, United States Code, is amended—
					(1)in paragraph (1),
			 by striking , and and inserting a period;
					(2)by adding at the
			 end the following:
						
							(3)All frames or
				receivers of rifles, or barrels for firearms other than handguns, if the
				importation is for repair or replacement
				purposes.
							.
					(b)Governmental
			 importsSection 925(a)(1) of title 18, United States Code, is
			 amended by inserting , barrel, after or importation of
			 any firearm.
				208.Clarifications
			 relating to manufacturing of firearms
				(a)Clarification of
			 definition of manufacturingSection 921(a)(10) of title 18, United
			 States Code, is amended by adding at the end the following: The term
			 ‘manufacturing’ shall not include repairing firearms, making or fitting special
			 barrels, stocks, trigger mechanisms, or other parts to firearms, or engraving
			 or otherwise altering the appearance of firearms..
				(b)Clarification of
			 definition of dealerSection
			 921(a)(11)(B) of title 18, United States Code, is amended by striking or
			 trigger mechanisms to firearms and inserting trigger mechanisms,
			 or other parts to firearms, or engraving or otherwise altering the appearance
			 of firearms.
				
